
	
		III
		111th CONGRESS
		2d Session
		S. RES. 420
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Mr. Inhofe (for himself
			 and Mr. Coburn) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the members of the Army National
		  Guard and Air National Guard of the State of Oklahoma for their service and
		  sacrifice on behalf of the United States since September 11,
		  2001.
	
	
		Whereas members of the Army National Guard and Air
			 National Guard of the State of Oklahoma reside throughout the State and come
			 from various communities, backgrounds, and professions;
		Whereas the Army National Guard and Air National Guard of
			 the State of Oklahoma are composed of several units, including the Joint Forces
			 Headquarters, the 45th Infantry Brigade Combat Team, the 45th Fires Brigade,
			 the 90th Troop Command, the 189th Regional Training Institute, Camp Gruber
			 Joint Maneuver Training Center, the 137th Air Refueling Wing, the 138th Fighter
			 Wing, the 205th Engineering Installation Squadron, and the 219th Engineering
			 Installation Squadron;
		Whereas, since September 11, 2001, units and members of
			 the Army National Guard and the Air National Guard of the State of Oklahoma
			 have been deployed, and are continuously being deployed, in support of United
			 States military operations at home and abroad;
		Whereas the 45th Infantry Brigade mobilized in 2003 for
			 Operation Enduring Freedom and deployed more than 700 soldiers to Afghanistan
			 to provide training to Afghan Security Forces;
		Whereas the 45th Infantry Brigade Combat Team mobilized in
			 2007 for Operation Iraqi Freedom and deployed more than 2,700 soldiers to
			 provide command and control and conduct security force and detainee operations,
			 representing the largest single deployment for the Oklahoma Army National Guard
			 since the Korean War;
		Whereas the 45th Fires Brigade mobilized in 2008 for
			 Operation Iraqi Freedom and deployed more than 1,000 soldiers to provide
			 command and control and conduct security force operations;
		Whereas 90th Troop Command units mobilized for Operation
			 Iraqi Freedom and Operation Enduring Freedom and deployed more than 2,600
			 soldiers to conduct combat support and combat service support missions;
		Whereas the 189th Regional Training Institute and Camp
			 Gruber Joint Maneuver Training Center have provided professional training to
			 military and nonmilitary personnel to enhance domestic security and prepare
			 units for deployments abroad;
		Whereas the Oklahoma Army National Guard mobilized in 2005
			 and deployed more than 2,500 soldiers to support relief operations in response
			 to Hurricanes Katrina and Rita, including assisting law enforcement agencies
			 with traffic control and security, transporting and distributing food, water,
			 and ice, conducting search and rescue and ground and air evacuations, providing
			 generator support, and performing other missions to protect life and
			 property;
		Whereas the 137th Airlift Wing mobilized in 2003 for
			 Operation Iraqi Freedom and deployed to the Kingdom of Saudi Arabia as part of
			 the largest C–130 wing assembled in history, transporting troops, food,
			 supplies, and equipment to United States forces in Iraq;
		Whereas the 137th Airlift Wing mobilized in 2003 for
			 Operation Enduring Freedom and deployed to Uzbekistan, providing critical
			 airlift and logistical support for United States forces in Afghanistan;
		Whereas between 2003 and 2006, the 137th Airlift Wing
			 transported 39,368 troops and 11,170 tons of critical cargo to United States
			 forces in Iraq and Afghanistan;
		Whereas the 137th Airlift Wing mobilized in 2005 and
			 deployed one of the first C–130 units to support relief operations in response
			 to Hurricane Katrina, including evacuating hospital and nursing home residents
			 to safety by air, providing critical logistical support, and airlifting 2,500
			 members of the Oklahoma Army National Guard to population centers to provide
			 aid to hurricane victims;
		Whereas the 138th Fighter Wing mobilized in 2005, 2007,
			 and 2008 for Operation Iraqi Freedom and deployed to Iraq to provide close air
			 support and engage in combat missions, during which the 138th Fighter Wing
			 expended 109,000 pounds of combat ordnance and successfully destroyed numerous
			 targets; and
		Whereas, since September 11, 2001, the 138th Fighter Wing
			 has flown numerous Air Sovereignty Alert missions in the United States,
			 protecting high value domestic targets against attack and contributing to
			 homeland defense, and in 2008 the 138th Fighter Wing was recognized as the most
			 active alert facility in the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 gratitude to the members of the Army National Guard and Air National Guard of
			 the State of Oklahoma and their families for their service and sacrifice on
			 behalf of the United States since September 11, 2001; and
			(2)recognizes the
			 citizen-soldiers and airmen of the Oklahoma National Guard as invaluable to the
			 national security of the United States, vital to defending against threats both
			 foreign and domestic, and essential for responding to State and national
			 emergencies.
			
